t c memo united_states tax_court ronald a and carol j lehrer petitioners v commissioner of internal revenue respondent docket no filed date john gigounas for petitioners margaret a martin for respondent memorandum opinion haines judge this case is before the court on respondent’s motion for partial summary_judgment pursuant to rule the issue for our consideration is whether petitioner sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar made an effective election under sec_475 on the amendment to petition background at the time of the filing of the petition petitioners resided in byron california petitioners filed form sec_1040 u s individual_income_tax_return for and before the filing of the amendment to petition petitioners did not make an election under sec_475 mark-to-market_election which would make the election applicable to taxable years and years in issue on their tax_return petitioners reported dollar_figure of capital_gain income on their tax_return petitioners reported on the schedule d capital_gains_and_losses a net_short-term_capital_loss of dollar_figure and subtracted from income dollar_figure as a capital_loss on their tax_return petitioners reported a net_short-term_capital_loss of dollar_figure on the schedule d and subtracted from income dollar_figure as a capital_loss on date respondent issued to petitioners a notice_of_deficiency which determined that petitioners owed a deficiency of dollar_figure and a penalty pursuant to sec_6662 of dollar_figure for on the same date respondent also issued to petitioners a notice_of_deficiency which determined that petitioners owed a deficiency of dollar_figure and a penalty pursuant to sec_6662 of dollar_figure for and a deficiency of dollar_figure and a penalty pursuant to sec_6662 of dollar_figure for on date petitioners timely filed a petition with the court disputing the notices of deficiency for the years in issue on date petitioners filed a motion for leave to amend petition and proposed amendment pursuant to rule a petitioners requested leave to file an amendment to petition and stated the issue raised by the proposed amendment was recently discovered after numerous conferences with appeals and review of petitioners sic records for and the audit for these years was just completed the question raised in the proposed argument sic is whether petitioner ron lehrer was a trader in securities and if so whether the provision of sec_475 apply sic so as to allow ordinary losses as well as ordinary gains in the years in question the amendment of this petition was recently discussed with respondent’s counsel and the appeals officer all documents relating to the issue raised in the proposed amendment have been furnished to respondent the applicability of sec_475 is basically a legal issue although it is in the discretion of the court to permit amendment of the petition the court should permit the petitioners to amend their petition to raise the issue because all issues raised in the notices except the negligence_penalty have been settled the new issue was recently discovered and all documents relating to this issue have been furnished to respondent on date we granted petitioners’ motion for leave to amend petition and filed the amendment to petition which pleaded in full the following petitioners pursuant to leave of this court hereby amend their petition heretofore filed in this action as follows a petitioner ron lehrer was a securities trader and is entitled to elect the provisions of sec_475 in order to claim all his gains and losses as ordinary rather than capital b the election under sec_475 does not have to be made on a timely filed return wherefore petitioners pray that the court hear this case and determine that there are deficiencies due for the years in issue resulting from the agreed adjustments pursuant to a partial settlement agreement to be filed in this action and that the court determine that there are no penalties due for the years at issue and that petitioner ron lehrer was a trader in securities and that the provisions of sec_475 apply so that all security gains and losses are treated as ordinary on date the court granted petitioners leave to file a second amendment to petition regarding the sec_6662 penalty an issue not relevant to the instant motion on date respondent filed answers to both amendments to petition specifically denying the allegations contained in paragraph on date the parties filed a stipulation of settled issues the parties stipulated that the only remaining issues are whether petitioners are liable for the sec_6662 penalties imposed and the applicability of sec_475 on date respondent filed a motion for partial summary_judgment respondent moves for partial summary adjudication in respondent’s favor upon the issue of whether petitioner ronald a lehrer’s mr lehrer’s gains or losses with respect to securities should be treated as ordinary gains or losses pursuant to sec_475 respondent attached to the motion petitioners’ tax returns for and on date the court ordered petitioners to file a written response to respondent’s motion on or before date on date the court filed petitioners’ response objecting to respondent’s motion for partial summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy the court may grant full or partial summary_judgment when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 we conclude that there is no genuine issue of material fact regarding the question raised in respondent’s motion for partial summary_judgment and a decision of that question may be rendered as a matter of law respondent argues that even if mr lehrer was a trader in securities during the years in issue he failed to make an effective mark-to-market_election pursuant to revproc_99_17 1999_1_cb_503 petitioners concede that they did not make a mark-to-market_election on their tax returns but argue that an effective mark-to-market_election was made on their first amendment to petition to this court further petitioners argue that revproc_99_17 supra lacks precedential value as it simply announces the service’s position a taxpayer engaged in a trade_or_business as a trader in securities is eligible to elect to recognize gain_or_loss on any security held in connection with his trade_or_business at the close of the taxable_year as if the security were sold for its fair_market_value at yearend sec_475 see chen v sec_475 election of mark to market for traders in securities or commodities -- traders in securities -- a in general --in the case of a person who is engaged in a trade_or_business as a trader in securities and who elects to have this paragraph apply to such trade or business-- continued commissioner tcmemo_2004_132 in general any gains or losses resulting from the mark-to-market_election shall be treated as ordinary_income or loss sec_475 f d if a taxpayer is in the business as a trader in securities and made a mark-to-market_election with respect to sales of securities held in connection with his business his net_loss from that business would be an ordinary_loss deductible in full under sec_165 if the mark-to-market_election is not made the net_loss would be a capital_loss deductible only to the extent of any capital_gains plus dollar_figure see sec_165 c f b chen v commissioner supra in chen we held that the taxpayer was not a trader in securities for the relevant year for purposes of sec_475 and therefore did not address the taxpayer’s argument regarding whether he should be permitted to make an untimely retroactive mark-to-market_election because sec_475 was not available to him as a result we are presented with a novel issue whether an allegation contained in an amendment to petition qualifies as an effective mark-to-market_election continued i such person shall recognize gain_or_loss on any security held in connection with such trade_or_business at the close of any taxable_year as if such security were sold for its fair_market_value on the last business_day of such taxable_year with regard to making the mark-to-market_election sec_475 provides election --the elections under paragraphs and may be made separately for each trade_or_business and without the consent of the secretary such an election once made shall apply to the taxable_year for which made and all subsequent taxable years unless revoked with the consent of the secretary the statute and regulations do not provide procedures that specify the time and manner to make a mark-to-market_election we look to the legislative_history of sec_475 to determine congressional intent because the statute is silent as to the procedures which must be followed to make a mark-to-market_election 118_tc_494 citing 481_us_454 see 120_tc_69 118_tc_1 the legislative_history states that the election will be made in the time and manner prescribed by the secretary_of_the_treasury and will be effective for the taxable_year for which it is made and all subsequent taxable years unless revoked with the consent of the secretary see h conf rept pincite 1997_ 4_cb_323 thus the secretary has authority to prescribe the time and manner of the election the commissioner issued proposed_regulations on date sec_1 f -1 proposed income_tax regs fed reg date under this authority the commissioner issued revproc_99_ 1999_1_cb_503 which provides the procedure for taxpayers to make a mark-to-market_election generally revproc_99_17 sec_5 c b pincite provides that the taxpayer must file a statement which describes the election being made the first taxable_year for which the election is effective and the trade_or_business for which the election is made this statement must be filed not later than the due_date of the federal_income_tax return without regard to extensions for the taxable_year immediately preceding the election_year and must be attached to that tax_return or to a request for an extension of time to file that return id the fact that petitioners did not file any statements with their tax returns for the years immediately preceding the years in issue ie and would indicate that a mark- to-market election was not made therefore we conclude that petitioners did not make a mark-to-market_election in compliance with revproc_99_17 supra to affect the years in issue the salient fact is that petitioners attempted to file a mark-to-market_election by amending their petition long after the revproc_99_17 1999_1_cb_503 also requires that the taxpayer obtain the consent of the commissioner to change his method_of_accounting to mark-to-market accounting id sec_5 c b pincite we make no decision on the applicability of this requirement because the issue in the instant case is resolved by petitioners’ failure to meet the due_date of the mark-to-market_election due dates of their tax returns for the years in issue in the meanwhile respondent had audited those returns without disturbing petitioners’ characterization of the gains and losses from securities transactions as capital and had determined deficiencies in petitioners’ income taxes prompting the petition to this court even assuming arguendo that we did not look to the revenue_procedure for guidance we would still conclude that the mark-to-market_election on the amendment to petition was made so late that petitioners are not entitled to abandon the valid method for reporting capital_gains_and_losses on their tax returns cf 304_us_191 change from method used on return for reporting gain on sale to installment_method would require recomputation and readjustment of tax_liability for subsequent years and impose burdensome uncertainties upon the administration of the revenue laws 82_tc_718 therefore we conclude that there is no genuine issue of material fact that petitioners did not make an effective mark-to- market election on the amendment to petition to avail themselves of the benefits of sec_475 as a result respondent’s motion for partial summary_judgment will be granted to reflect the foregoing an order will be issued granting respondent’s motion for partial summary_judgment
